Title: From James Monroe to Abigail Smith Adams, 10 April 1813
From: Monroe, James
To: Adams, Abigail Smith



Dear Madam
Washington April 10. 1813

I fear that the pressure of much business, and an anxiety to avail myself of a moment of leisuir, to write to Mr Adams in reply to his kind letter, made me delay it longer than I ought to have done. I now return you the letter—which he had the goodness to submit to my perusal, and with many thanks to him for it. The sentiments which it conveys do honor to the head & the heart of the author—.
It is impossible to state the precise time when your son will return to the UStates. He is associated in the negotiation with G Britain, which is to be commenc’d in St. Petersburg, under the mediation of the Emperor of Russia. His service in that negotiation is consider’d of high importance to his country, and it is hoped that it will not interfere in any respect with his views, or with those of yourself or his father in regard to him. Whenever he resolves to return home, every facility which the government can allow, will be extended to him.
The Letter—which I had the pleasure to receive from you, for your son, shall be forwarded to him, at a very early day, as shall any others which you will have the goodness to send me, on the reciet of this.
with sentiments of great respect & / esteem I am dear Madam yr very obt / servant

Jas Monroe